
	
		II
		110th CONGRESS
		2d Session
		S. 3645
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 27
			 (legislative day, September 17), 2008
			Mr. Hatch introduced the
			 following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To amend the Reclamation Wastewater and
		  Groundwater Study and Facilities Act to authorize the Secretary of the Interior
		  to participate in the Magna Water District water reuse and groundwater recharge
		  project, and for other purposes. 
	
	
		1.Short titleThis Act may be cited as the
			 Magna Water District Water Reuse and
			 Groundwater Recharge Act of 2008.
		2.Magna Water District
			(a)In GeneralThe Reclamation Wastewater and Groundwater
			 Study and Facilities Act (43 U.S.C. 390h et seq.) is amended by adding at the
			 end the following:
				
					1649.Magna Water District water reuse and
				groundwater recharge project, Utah
						(a)AuthorizationThe Secretary, in cooperation with the
				Magna Water District, Utah, may participate in the design, planning, and
				construction of permanent facilities needed to establish recycled water
				distribution and wastewater treatment and reclamation facilities that will be
				used to provide recycled water in the Magna Water District.
						(b)Cost SharingThe Federal share of the cost of the
				project described in subsection (a) shall not exceed 25 percent of the total
				cost of the project.
						(c)LimitationFunds provided by the Secretary shall not
				be used for operation or maintenance of the project described in subsection
				(a).
						(d)Authorization of
				AppropriationsThere is
				authorized to be appropriated to carry out this section
				$12,000,000.
						.
			(b)Conforming AmendmentThe table of sections in section 2 of the
			 Reclamation Projects Authorization and Adjustment Act of 1992 (43 U.S.C. prec.
			 371) is amended by inserting after the item relating to section 1638 the
			 following:
				
					
						Sec. 1649. Magna Water District
				water reuse and groundwater recharge project,
				Utah.
					
					.
			
